PER CURIAM:
The district court denied appellant’s motion for judgment as a matter of law notwithstanding the jury’s verdict and alternative motion for a new trial on the issue of damages. The court denied the motion for judgment as a matter of law because the evidence did not point so overwhelmingly in favor of the plaintiff that a reasonable jury could not return a verdict for the defendants. After reviewing the relevant portions of the trial transcript, we agree with the district court and thus affirm its ruling.
AFFIRMED.